United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1920
                                   ___________

Isiah J. Jones,                           *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
       v.                                 *   District Court for the
                                          *   District of Nebraska.
Frank Hopkins, Assistant Director         *
of Institutions as Nebraska Department *      [UNPUBLISHED]
of Corrections, in his official capacity; *
Nebraska Department of Correctional *
Services,                                 *
                                          *
              Defendants,                 *
                                          *
Dr. Janssen Williams, in his individual *
capacity; Kris Galatis, in her individual *
capacity,                                 *
                                          *
              Appellees.                  *

                                   ___________

                             Submitted: October 7, 2009
                                Filed: October 8, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Nebraska inmate Isiah J. Jones appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (standard
of review), we agree with the reasons the district court cited for finding no trialworthy
issues on Jones’s Eighth Amendment claims arising from the treatment of his
hypertension or from the treatment of his finger fracture. We also find no gross abuse
of discretion in the district court’s denial of Jones’s motion to compel. See Stuart v.
Gen. Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000) (standard of review).

        We decline to consider Jones’s references to claims against defendants named
in earlier versions of his complaint, see In re Wireless Tel. Fed. Cost Recovery Fees
Litig., 396 F.3d 922, 928 (8th Cir. 2005) (amended complaint supercedes earlier
versions of complaint, rendering them without legal effect); the issues he raises for the
first time on appeal, see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004);
evidence that was not part of the summary judgment record, see Martin v. Russell, 563
F.3d 683, 686 (8th Cir. 2009); or Jones’s challenges to the denial of postjudgment
relief, given his failure to amend his notice of appeal or file another notice of appeal
designating the order denying such relief, see Fed. R. App. P. 4(a)(4)(B)(ii).
Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Jones’s pending motions.
                          ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-